Citation Nr: 1517839	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  04-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for osteochondritis desiccans of the left knee with arthrotomy residuals (a left knee disability).  

2.  Entitlement to a higher initial disability rating (evaluation) for bilateral hearing loss in excess of 0 percent from February 13, 2004 to July 15, 2008, in excess of 10 percent from July 15, 2008 to May 30, 2013, in excess of 20 percent from May 30, 2013 to April 7, 2014, and in excess of 30 percent from April 7, 2014. 

3.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1963 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The August 2004 rating decision granted service connection for bilateral hearing loss, initially assigning a noncompensable (0 percent) rating.  The March 2006 rating decision denied the claim for increased rating for the left knee disability.  A November 2003 final rating decision had assigned a 10 percent rating for the left knee disability.  In March 2005, the Veteran filed the current claim for increased rating for the left knee disability.  The Board has reviewed the both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.

In July 2009 and April 2011, the Board remanded the case, including based on the Veteran's request first for a Travel Board hearing and then for a videoconference hearing.  However, in August 2011, prior to the hearing, the Veteran withdrew the request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).  The Board also remanded the case in April 2013 for additional development.  Finally, in November 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to obtain addition medical treatment records and afford the Veteran VA examinations to help determine the nature and severity of the service-connected left knee and bilateral hearing loss disabilities.  This was accomplished and the Board finds that the AOJ substantially complied with the November 2013 Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further discussion of the AOJ's compliance with the November 2013 Board remand directives is included in the VCAA section below. 

The issues of entitlement to a higher initial rating for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire appeal period, the left knee disability has resulted in painful, noncompensable limitation of motion of the left knee.

2. For the entire appeal period, the Veteran's left knee disability has not been manifested by recurrent subluxation or lateral instability, limitation of flexion to 15 degrees, limitation of extension to 10 degrees, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness.

3. For the entire appeal period, residuals of a meniscectomy of the left knee included frequent episodes of pain and locking of the left knee joint.
  

CONCLUSION OF LAW

For the entire appeal period, the criteria for a disability rating in excess of 20 percent for the service-connected left knee osteochondritis desiccans arthrotomy residuals have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the left knee rating claim, in a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  With regard to the issue of increased rating of the left knee disability, the RO issued an April 2005 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, Social Security Administration (SSA) records, and the Veteran's written statements in support of the appeal.  

In November 2005, July 2008, May 2013, and April 2014, VA provided the Veteran with VA medical examinations to help determine the severity of the left knee disability.  Taken together, as the above-referenced VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings and measurements regarding the severity of the Veteran's left knee disability supported by clinical data, the Board finds that the above-referenced VA medical examination reports are adequate for VA rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

The Board is aware that the November 2005 VA examination report indicates that the claims file was not available for review.  The Board is using the November 2005 VA medical examination reports to help determine the Veteran's contemporaneous left knee symptomatology and impairment, not to establish service connection.  In addition, the Board notes that the Veteran was capable of informing the November 2005 VA examiner of the left knee symptoms at that time, in fact did so, and that the Veteran's reported symptoms were specifically noted in the November 2005 VA examination report.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  

As the Veteran was capable of supplying the information regarding his then current left knee symptomatology and functional impairment, and the November 2005 VA examiner made clinical findings with respect to the left knee disability, the November 2005 VA examiner's failure to review the claims file does not render the November 2005 VA examination report inadequate on the relevant question of the contemporaneous level of severity of the left knee symptomatology, specifically including the findings measured at that examination, which are valid measures independent of any history.  See id. (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  Moreover, neither the Veteran nor the authorized representative challenged the adequacy of the November 2005 VA examination.  Therefore, the Board finds that the November 2005 VA medical examination report is adequate for rating purposes. 

In considering the VA examination reports of record, the Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate.  Id.  The phrase "without resort to speculation" or use of speculative language in a medical report or opinion should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge.  Id. 

In this case, the May 2013 examiner VA examiner indicated that he was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the Veteran's left knee is used repeatedly over a period of time (beyond the repeated range of motion testing as performed during the VA examination pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, the May 2013 VA examiner explained such an opinion was not feasible because the Veteran demonstrated uncompromised repetitive use for left knee range of motion and did not experience a flare-up during the May 2013 VA examination.  Moreover, VA has attempted to schedule the Veteran for a VA examination of the left knee during a flare-up.  During the May 2013 VA examination, the Veteran stated that he had daily left knee flare-ups lasting three to four hours precipitated by walking more than two blocks or standing for more than 30 minutes.  Accordingly, the November 2013 Board remand requested an assessment of the functional impairment of the left knee during flare-ups, which could be accomplished by requesting the Veteran to stand for 30 minutes or walk two blocks prior to the examination since he alleged that these activities caused flare-ups.

Upon remand by the Board in November 2013, the April 2014 VA examiner opined that it is less likely than not that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups as the Veteran did not experience a flare-up during this examination.  The April 2014 VA examiner also opined that it is at least as likely as not that pain, weakness, fatigability, or incoordination could significantly limit functional ability when the left knee is used repeatedly over a period of time.  The April 2014 VA examiner stated that it would be pure speculation to state what additional range of motion loss would be present due to pain during flare-ups since the Veteran was not examined during a flare-up.  Therefore, despite attempts to replicate the alleged left knee functional impairment and additional limitation of motion during a flare-up, such attempt was unsuccessful. 

Therefore, in this case, it is not possible to schedule an examination during a flare-up or anticipate when the Veteran may experience pain, weakness, fatigability, or incoordination from the left knee disability; therefore, limitation of motion measurements under these conditions cannot be provided due to limitations of medical knowledge and practicalities of scheduling the Veteran for a VA examination when he experiences one of the above-referenced limitations.  Certainly, the Veteran can seek medical care during flare-ups or when he experiences pain, weakness, fatigability or incoordination, which would then be recorded in his treatment (medical) records and be available for VA to review when rating the disability on appeal.  

The Board finds that the VA examination reports of record, along with treatment reports of record and the Veteran's lay reports of symptoms, are sufficient to rate the left knee disability on appeal because all of these provide a uniform disability picture during the rating period on appeal, as outlined in more detail below.  VA considers all evidence in its adjudications, including rating disabilities, including lay reports by the Veteran of history, symptoms, complaints, and functional limitations, not just medical information or only information that is included in a VA examination report or treatment records.  38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 38 U.S.C.A. § 1154(a) (VA Secretary to provide regulatory provisions requiring due consideration of "all pertinent medical and lay evidence").  VA considers the history and context of a disability as important when rating that disability, and seeks a comprehensive picture of disability from the point of view of the veteran.  See 38 C.F.R. §§ 4.1, 4.2. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the claim for increased rating for a left knee disability.  38 C.F.R. § 3.159(c)(4).  As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that left knee disability did not increase in severity during the rating period on appeal, so does not warrant staged rating as discussed in detail below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the left knee disability did not undergo an increase in severity within the one year period before the claim was filed with VA in March 2005.  For example, during the November 2005 VA examination, the Veteran reported that he was experiencing progressive left knee discomfort, which had been particularly problematic throughout the previous two-to-three years.  Therefore, any increase in severity of the left knee disability did not occur within the one year period before the claim was filed with VA in March 2005.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left Knee Disability Rating

The Veteran is in receipt of a 20 percent rating for the increased rating period from March 18, 2005 under Diagnostic Code (DC) 5099-5260.  38 C.F.R. §§ 4.27, 4.71a (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  The Veteran's left knee disability is not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only addresses the functions affected, but where anatomical localization and symptoms are closely related.  In assigning the 20 percent rating for the left knee disability, the March 2006 rating decision indicated that, while left knee flexion was not limited to 30 degrees, the RO considered pain on use and flare-ups. 

The Veteran contends that a higher rating than 20 percent is warranted for the service-connected left knee disability.  Specifically, he asserted that he wore a full length knee brace daily, which kept him from falling because the left knee gave out without the brace.  The Veteran stated that having to wear the left knee brace all the time amounted to a handicap and that it had changed his lifestyle.  He further indicated that when going up a set of stairs, he had to go one step at a time by loading on the right knee first.  See April 2006 notice of disagreement (NOD).

The diagnostic codes that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71 a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

DC 5055, for knee replacement (prosthesis), provides criteria for rating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a.

DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 more minor joints, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

First, the Board finds that the weight of all the lay and medical evidence is against assignment of a higher rating than 20 percent for the left knee under DC 5260 as the record establishes that left knee flexion did not more nearly approximate 15 degrees at any point during the rating period on appeal.  38 C.F.R. § 4.71a.  The November 2005 VA examination report showed that left knee flexion was to 75 degrees, to include as due to pain, fatigability, and lack of endurance after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  There was no additional loss of left knee flexion due to painful motion, weakness, or instability after repetitive use.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The veteran indicated that he experienced flare ups approximately 6 times per year as a result of slightly increased ambulatory activity and that during a flare-up left knee range of motion was reduced by approximately 50 percent.  Therefore, based on the November 2005 VA examiner's findings and the Veteran's lay testimony about flare-ups, left knee flexion more nearly approximates 30 degrees of flexion, which is contemplated by the 20 percent rating assigned for the entire rating period on appeal.  

A December 2007 VA treatment record shows that the Veteran had full range of motion of the left knee.  A January 2008 VA treatment record shows left knee flexion to 115 degrees.  A February 2008 VA orthopedic consultation report shows left knee flexion to 120 degrees.  The July 2008 VA examination report showed that left knee flexion was to 120 degrees, which was not limited by pain, fatigability, lack of endurance, weakness, or painful motion and after repetitive use testing.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The May 2013 VA examination report shows left knee flexion to 110 degrees, with objective evidence of painful motion starting at 100 degrees.  The May 2013 VA examiner opined that after repetitive use testing the Veteran had additional functional impairment of the left knee due to less movement than normal, weakened movement, pain on movement, and instability of station.  There was no additional limitation of motion or functional impairment of the left knee due to excess fatigability, incoordination, swelling, deformity, atrophy of disuse, disturbance of locomotion, or interference with sitting, standing, and weight-bearing.  See Id.

The June 2014 VA examination report shows left knee flexion to 95 degrees, with no objective evidence of painful motion.  After repetitive use testing in June 2014, left knee flexion was to 85 degrees.  The June 2014 VA examiner opined that after repetitive use testing the Veteran had additional functional impairment or limitation of motion of the left knee due to less movement than normal and pain on movement.  There was no additional limitation of motion or functional impairment of the left knee due to excess fatigability, weakened movement, incoordination, swelling, deformity, atrophy of disuse, disturbance of locomotion, instability, or interference with sitting, standing, and weight-bearing.  Id. 

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran's left knee disability does not warrant a separate compensable disability rating under DC 5261 as the evidence demonstrates that left knee extension did not more nearly approximate 10 degrees during the entire rating on appeal.  38 C.F.R. § 4.71a.  The November 2005 VA examination report showed that left knee extension was to 0 degrees with subjective complaints of minimal pain for the last 30 degrees of extension.  Left knee extension in November 2005 was not limited due to pain, fatigability, lack of endurance, painful motion, weakness, or instability after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.    

A December 2007 VA treatment record shows that the Veteran had full range of motion of the left knee.  A January 2008 VA treatment record shows left knee extension to 10 degrees.  The July 2008 VA examination report showed that left knee extension was to 5 degrees, which was not limited by pain, fatigability, lack of endurance, weakness, or painful motion and after repetitive use testing.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The May 2013 VA examination report shows left knee extension to 0 degrees, with no objective evidence of painful motion.  The May 2013 VA examiner opined that after repetitive use testing the Veteran had additional functional impairment of the left knee due to less movement than normal, weakened movement, pain on movement, and instability of station.  There was no additional limitation of motion or functional impairment of the left knee due to excess fatigability, incoordination, swelling, deformity, atrophy of disuse, disturbance of locomotion, or interference with sitting, standing, and weight-bearing.  See Id.  While the January 2008 VA treatment record shows left knee extension to 10 degrees, this was the only instance throughout the rating period on appeal that left knee extension was recorded to 10 degrees and the weight of the lay and medical evidence before and after the January 2008 VA treatment record consistently shows left knee extension that was not limited to 10 degrees.  Therefore, the January 2008 recorded left knee extension of 10 degrees is outweighed by the otherwise consistent findings of left knee extension to no more than 5 degrees.  Moreover, VA rates the left knee disability based on the overall disability picture during the rating period on appeal and not based on an isolated recording.  

The June 2014 VA examination report shows left knee extension to 0 degrees, with no objective evidence of painful motion, to include after repetitive use testing.  The June 2014 VA examiner opined that after repetitive use testing the Veteran had additional functional impairment or limitation of motion of the left knee due to less movement than normal and pain on movement.  The June 2014 VA examination report shows no additional limitation of motion or functional impairment of the left knee due to excess fatigability, weakened movement, incoordination, swelling, deformity, atrophy of disuse, disturbance of locomotion, instability, or interference with sitting, standing, and weight-bearing.  Id. 

The Board has also considered the Veteran's complaints of knee clicking, and popping, as well as crepitus, which is also documented by medical findings in the record.  Crepitus is defined as the grating sensation caused by the rubbing together of the try synovial surfaces of joints.  See Dorland's Illustrated Medical Dictionary 429 (32nd ed. 2012).  To the extent that clicking or crepitus was painful, and cause limitation of left knee motion, these symptoms have also been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  

The Board has considered the July 2008 VA examiner's notations of the severe effects of the left knee disability on chores, shopping, exercise, sports, recreation, and traveling, as well as the Veteran's reports of the functional limitations of walking, sitting, standing, and climbing stairs; these functional limitations are considered under the rating criteria based on limitation of motion, to include as due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; see also DeLuca, 8 Vet. App. 202.  To alternatively consider this as evidence of pain throughout left knee range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  The July 2008, May 2013, and April 2014 VA examination reports show specific medical findings that the Veteran had no ankylosis of the left knee. 

The Board finds that the weight of the lay and medical evidence of record demonstrates that a separate rating is not warranted at any point during the rating period on appeal under DC 5257 as the weight of the evidence establishes that there was no recurrent subluxation or lateral instability of the left knee at any point during the appeal period.  38 C.F.R. § 4.71a.  The Veteran asserted that the left knee feels weak and unstable and that the left knee gives way and causes the Veteran to occasionally fall.  The Veteran's authorized representative advanced that, although the May 2013 VA examiner has noted the absence of clinical instability, a functional instability is presented by the examiner's finding that the Veteran has instability of station in the left knee, and the fact that the Veteran has been issued a knee brace with reports that he experiences frequent falls when he is not wearing the knee brace.  A report of subjective feeling of giving out, even if credibly reported and found to have occurred, does not establish actual recurrent subluxation or lateral instability.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  The Veteran has not otherwise reported, nor does the evidence reflect, that the Veteran had actual lateral instability or subluxation of either knee.  Throughout the appeal period, the record shows specific medical findings of no recurrent subluxation or lateral instability of either knee so as to warrant a disability rating under DC 5257.  

The November 2005 VA examination report shows that the Veteran reported weakness and feelings of giving way in the left knee, but denied any history of dislocation or subluxation of the left knee.  The July 2008 VA examination report shows that the Veteran reported feelings of giving way in the left knee, but denied left knee instability, weakness, and episodes of dislocation or subluxation.  The July 2008 VA examiner found no instability or dislocation of the left knee.  While the May 2013 and April 2014 VA examiners found that the Veteran had functional impairment of the left knee due to instability of station, the VA examiners made specific findings of no anterior stability of the left knee after performing the Lachman test, and no posterior instability of the left knee using the posterior drawer test, and no medial-lateral instability of the left knee by applying valgus/varus pressure to left knee in extension and 30 degrees of flexion).  The May 2013 and April 2014 VA examiners also found no evidence or history of recurrent patellar subluxation/dislocation.  Accordingly, to the extent that feelings of giving way or functional instability are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been considered under limitation of motion due to pain, to include as due to flare-ups of pain or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the left knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no left knee ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum, the criteria of DCs 5256, 5262, and 5263 do not apply for the entire appeal period.  38 C.F.R. § 4.71a.  Further, the evidence reflects that the Veteran has not undergone left knee replacement, so DC 5055 is also inapplicable.  See May 2013 and April 2014 VA examination reports.  

VA treatment records and statements by the Veteran show multiple complaints by the Veteran of knee locking which he claims to cause difficulty with walking.  Moreover, the May 2013 and April 2014 VA examination reports indicate that residuals of a left knee meniscectomy include frequent episodes of pain and locking of the left knee joint but no episodes of effusion.  The Veteran may not be assigned separate ratings under both DC 5260 and DC 5258 for disability of the same knee for any period because to do so would involve prohibited pyramiding by rating overlapping symptoms.  The Veteran's left knee disability has been manifested by degenerative arthritis, joint "locking," painful motion, weakness, stiffness, giving way, lack of endurance, fatigability, and functional impairment including use of a cane and leg brace, pain when bending or straightening the knee, difficulty getting up, and an inability to stand for prolonged periods.  Both DC 5260 and 5258 overlap in rating based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both DC 5258 and DC 5260 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition); see also Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982) (removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci).

Finally, while the record reflects that the Veteran has degenerative arthritis of the left knee, a separate rating is not warranted for left knee arthritis because the Veteran is already in receipt of a 20 percent rating for the entire initial rating period on appeal based on painful motion or limitation of motion.  In this case, awarding the Veteran a separate rating for painful motion and arthritis constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, at 261- 62; VAOPGCPREC 23-97; VAOPGCPREC 9-98.  For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 20 percent for the left knee disability for the entire appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.71a.



Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left knee disability for any part of the appeal period.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, with respect to the claim for an increased rating for left knee disability, the Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, and other limiting factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  

In this case, considering the lay and medical evidence, the left knee disability has been manifested by pain and painful motion of the both knees; these findings and symptoms are contemplated by the schedular rating criteria.  Moreover, symptoms of stiffness are considered as similar to painful motion, and reported symptoms of locking, feelings of giving way, and popping are similar to limited motion of the knee as due to weakness, incoordination, or fatigability, which have all been considered under the schedular criteria.  Id.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the Board finds that the record does not reflect that the Veteran's left knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The other service connected disabilities are bilateral hearing loss, bilateral tinnitus, and a left knee scar. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for the service-connected left knee osteochondritis desiccans arthrotomy residuals, for the entire appeal period, is denied.  


REMAND

Initial Rating for Bilateral Hearing Loss 

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues on appeal.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the bilateral hearing loss rating issue on appeal.  

A December 2010 VA audiology note showed an assessment, based on audiometric testing, of moderate to severe sensorineural hearing loss in the right ear and moderately severe to severe sensorineural hearing loss in the left ear, and recorded speech recognition scores of 64 percent in the right ear and 72 percent in the left ear.  A December 2011 VA audiology note showed an assessment, based on audiometric testing, of mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear, and recorded speech recognition scores of 72 percent in the right ear and 52 percent in the left ear.  A March 2013 VA audiology note provides that puretone testing revealed mild to severe sensorineural hearing loss of the right ear and moderate to profound sensorineural hearing loss in the left ear, and recorded speech recognition scores of 80 percent in the right ear and 64 percent in the left ear.  However, the audiograms in the above-referenced VA audiology notes have not been associated with the claims file and it is unclear whether the Maryland CNC word list was used for purposes of speech recognition testing.  Therefore, these audiograms and all other treatment records pertaining to the bilateral hearing loss disability on appeal should be obtained.  38 C.F.R. § 3.159.

TDIU

Entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record reflects that the Veteran previously claimed entitlement to a TDIU in November 2005 and was denied a TDIU in a March 2006 rating decision; the Veteran did not appeal the denial of a TDIU.  The May 2013 VA knee examiner noted that the left knee disability impacts the Veteran's ability to work.  In reaching this conclusion, the May 2013 VA examiner explained that the Veteran is retired and last worked in about 2004 as a machinist for G.S.M. Products.  The May 2013 VA examiner stated that the Veteran would be limited from working the heavy physical-type labor such as that of his chosen field of machinist when considering the service-connected left knee disability.  The May 2013 VA examiner indicated that the Veteran would otherwise not be limited from working sedentary or light physical labor when considering the service-connected left knee disability.  The April 2014 VA knee examiner noted that the left knee disability impacts the Veteran's ability to work.  In reaching this conclusion, the April 2014 VA examiner explained that the Veteran has functional limitations due to the service-connected left knee disability that would prevent medium or heavy physical labor but not light or sedentary labor.  

Taking Rice into consideration, the Board is construing this evidence, specifically the May 2013 and April 2014 VA examination reports, to raise a new claim for a TDIU. However, further development is necessary prior to analyzing this TDIU claim on the merits. The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU. Moreover, a VA opinion is necessary to help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be afforded.

Accordingly, the issues of entitlement to a higher initial rating for bilateral hearing loss and entitlement to a TDIU are REMANDED for the following actions:

1. The AOJ should obtain the December 2010, December 2011, and March 2013 audiograms as well as any other relevant VA treatment records pertaining to the bilateral hearing loss disability that have not already been associated with the claims file.  Efforts to obtain all these records should be associated with the claims file and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  Any records obtained should be associated with the electronic claims file on VBMS.

2. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU.

3. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the Veteran's employability. 

The examiner should obtain from the Veteran full and current employment history and provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.    Thereafter, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) or follow (maintain) substantially gainful employment?  The service connected disabilities are bilateral hearing loss, bilateral tinnitus, left knee osteochondritis desiccans arthrotomy residuals, and a left knee scar. 

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider him age or the effect of any non-service-connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. Thereafter, the AOJ should readjudicate the issue of a higher initial rating for bilateral hearing loss for the entire appeal period, and adjudicate the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


